FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO VASQUEZ-GARCIA, AKA                        No. 13-72711
Chero Garcia-Garcia, AKA David
Martinez-Cuevas,                                 Agency No. A200-808-953

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Pedro Vasquez-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying a continuance and cancellation of removal.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a continuance, and review de novo claims of due process

violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Vasquez-Garcia’s request

for a continuance where he failed to demonstrate good cause. See 8 C.F.R.

§ 1003.29; Sandoval-Luna, 526 F.3d at 1247. It follows that Vasquez-Garcia’s

claim that the denial of a continuance violated due process fails. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, alien

must show error and prejudice).

      The BIA did not violate due process or err in declining to address Vasquez-

Garcia’s contentions regarding continuous physical presence because its

determination that he failed to establish the requisite hardship was dispositive. See

8 U.S.C. § 1229b(b)(1); Lata, 204 F.3d at 1246; see also Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (“As a general rule, courts and agencies are not

required to make findings on issues the decision of which is unnecessary to the

results they reach.”) (citation omitted).




                                            2                                  13-72711
      To the extent Vasquez-Garcia challenges the agency’s discretionary

determination that he failed to show exceptional and extremely unusual hardship to

his two United States citizen children, we lack jurisdiction to review this

determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                     13-72711